        Case 1:20-cv-01281-ACA Document 10 Filed 11/10/20 Page 1 of 2                      FILED
                                                                                  2020 Nov-10 AM 10:20
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION


WREN GREEN,                                   ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]            1:20-cv-01281-ACA
                                              ]
OXFORD, CITY OF, et al.,                      ]
                                              ]
      Defendants.                             ]

                          MEMORANDUM OPINION

      After Defendants City of Oxford and Mike Roberts moved to dismiss Plaintiff

Wren Green’s complaint (doc. 6), the court ordered Ms. Green to respond to the

motion on or before October 7, 2020 (doc. 7). When the court did not receive a

response to the motion to dismiss, it ordered Ms. Green to show cause why the court

should not dismiss the case for Ms. Green’s failure to prosecute, under Federal Rule

of Civil Procedure 41(b). (Doc. 9). The court expressly warned Ms. Green that her

failure to respond to the show cause order would result in the dismissal of her case

for failure to comply with the court’s order. (Id.) Ms. Green did not respond to the

show cause order. Accordingly, the court WILL DISMISS this action WITHOUT

PREJUDICE for Ms. Green’s failure to prosecute and failure to comply with the

court’s order.

      The court will enter a separate final order consistent with this opinion.
 Case 1:20-cv-01281-ACA Document 10 Filed 11/10/20 Page 2 of 2




DONE and ORDERED this November 10, 2020.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              2
